In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                       No. 14-64V
                                Filed: December 9, 2014
                                 [Not to be published]

***********************
KAREN JOHNSON,                           *
                                         *
                   Petitioner,           *           Dismissal; Hep B;
v.                                       *           Multiple Sclerosis (“MS”)
                                         *
                                         *
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
                   Respondent.           *
***********************
Anne C. Toale, Maglio Christopher & Toale, Sarasota, FL for petitioner.
Althea W. Davis, U.S. Dept. of Justice, Washington, DC for respondent.

                                         DECISION1

Gowen, Special Master:

      On January 24, 2014, petitioner filed a petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program [“the Program”],2 alleging that a
Hepatitis B vaccination on June 27, 2012 caused her to develop Multiple Sclerosis

1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims'
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
I agree that the identified material fits within the requirements of that provision, I will delete
such material from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter
“Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. §
300aa of the Act.
                                                1
(“MS”). Petition at ¶¶ 1, 4. The information in the record, however, does not show
entitlement to an award under the Program. On December 8, 2014, petitioner moved for
a decision dismissing his petition pursuant to Rule 21(a).

       To receive compensation under the Program, petitioner must prove either 1) that
she suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—
corresponding to her vaccination, or 2) that she suffered an injury that was actually
caused by the vaccine. See §§ 13(a)(1)(A) and 11(c)(1). An examination of the record
did not uncover any evidence that petitioner suffered a “Table Injury.” Further, the
record does not contain persuasive evidence indicating that petitioner’s alleged injury
was caused by the Hepatitis B vaccine.

       Under the Act, petitioner may not be given a Program award based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical
records or by the opinion of a competent physician. § 13(a)(1). In this case, because
there are insufficient medical records supporting petitioner’s claim, a medical opinion
must be offered in support. Petitioner, however, has offered no such opinion that
supports a finding of entitlement.

      Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that she suffered a “Table Injury” or that her injuries were “actually
caused” by a vaccination. Thus, this case is dismissed for insufficient proof. The
Clerk shall enter judgment accordingly.

IT IS SO ORDERED.

                                  s/ Thomas L. Gowen
                                  Thomas L. Gowen
                                  Special Master




                                           2